DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/20222 has been entered.
 
Response to Arguments
This is a Non-Final rejection on the merits of this application. Claims 1-21 are rejected and remain pending, as discussed below.
Applicant’s amendments to Claim 1 have been acknowledged. The objection of 02/01/2022 has been withdrawn.
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments with respect to claim(s) 1-20 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8, which depends from .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180224284 A1, filed 02/06/2017, hereinafter "Danford", in view of US 20190266264 A1, filed 02/23/2018, hereinafter "Michalakis".

Regarding Independent Claim 1, Danford teaches:
A system for selectively collecting information from a host vehicle, the system comprising: (see at least figure 1, vehicle 110 and server 105)
at least one processing device comprising circuitry and a memory, (see at least figure 3, ECU 310, and see at least [0021], wherein the processing device/ECU 310 contains circuitry and a memory)
wherein the memory includes instructions that when executed by the circuitry cause the at least one processing device to: (see at least [0021], wherein the memory and circuitry of processing device 310 control the processing device perform transmission functions)
cause collection of navigational information associated with an environment traversed by the host vehicle; (see at least [0021], wherein processing device 310 causes sensor 320 to collect sensor data, and see at least [0022], wherein sensor 320 collects navigational information associated with an environment traversed by host vehicle 110 including position, distance, and relative speed of surrounding objects and infrastructure)
store the collected navigational information; (see at least [0028], wherein, in an embodiment, the generated/collected navigational information from sensor 320 is stored)
determine, based on an output of at least one navigational sensor, a location of the host vehicle; (see at least [0021], wherein a location of the host vehicle is determined via GPS sensor 325)
transmit the determined location of the host vehicle to a server; (see at least [0025] and figure 4, step 410, wherein vehicle 110 containing processing device 310 transmits a location signal to the server, which contains the determined location)
receive, from the server and in response to the transmitted determined location, a request for transmission of [*] the navigational information collected by the host vehicle, (see at least [0026] and figure 4, steps 410-415, wherein, in response to the transmitted determined location, the server 105 sends a request for transmission of navigational sensor information)
[**];
retrieve, based on the request, the [*] navigational information, (see at least [0027]-[0028] and figure 4, step 420, wherein the vehicle 110 containing processing device 310 retrieves the stored sensor data containing navigational information in response to the request)
the [*] navigational information including determined positions for recognized landmarks [***] (see at least [0027], wherein the sensor data containing navigational information includes recognized landmarks, such as walls, bridges, construction zones, etc., and their locations, and see at least [0022], wherein the sensor data containing navigational information includes determined positions for the recognized landmarks/objects)
and transmit [*] the navigational information to the server. (see at least [0027], wherein the sensor fata containing navigational information is transmitted to server 105)
Danford remains silent on:
	[*] the navigational information being a selected subset
[**] the request identifying a category of objects;
[***] associated with the category of objects;
Michalakis teaches:
the navigational information being a selected subset (see at least [0036], wherein the navigational information transmitted by the host vehicle in response to the request is a selected data set, comprising portions of the sensor data collected (subset), and see at least [0034]-[0035], wherein the request comprises a selection range (subset) of navigational information to be transmitted. Additionally, see at least [0051] and figure 5, steps 500-514, wherein the selection range (subset of navigational information requested) is transmitted to the vehicle, and the vehicle transmits back the selected data set (subset of navigational information transmitted) in response, Additionally, see at least [0032], wherein the selection range is the subset of sensor data matching the parameters of the request for data)
the request identifying a category of objects; (see at least [0032], wherein the request contains parameters of data to be transmitted, and see at least [0043], wherein the parameters identify pedestrians crossing the street, or a category of objects. Additionally, see at least [0041], wherein the request identifies a category of objects comprising objects which can change in location over time, or objects categorized as dynamic)
associated with the category of objects; (see at least [0043], wherein the request identifies a category comprising people crossing the street, and see at least [0046]-[0048], wherein the transmitted navigational information includes sensor data containing recognized objects in the category specified)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Danford with Michalakis’ technique of requesting and transmitting a selected subset of navigational information, associated with an identified category of objects. It would have been obvious to modify because doing so enables data collection from vehicles while reducing the bandwidth and storage space needed for processing and analyzing the data, as recognized by Michalakis (see at least [0002]).

Regarding Dependent Claim 2, Danford and Michalakis in combination disclose all of the limitations of Claim 1 as discussed above, and Danford additionally teaches:
wherein the at least one navigational sensor comprises at least one of a GPS device, a speed sensor, an accelerometer, or a camera. (see at least [0022], wherein the sensor 320 includes an optical or stereo camera)

Regarding Dependent Claim 3, Danford and Michalakis in combination disclose all of the limitations of Claim 1 as discussed above, and Danford remains silent on:
wherein the request comprises at least one identifier of a geographical region. (However, Danford does teach only requesting when the vehicle is within a geographical region, see at least [0026])
Michalakis teaches:
wherein the request comprises at least one identifier of a geographical region. (see at least [0041], wherein the request comprises at least one identifier of a geographical region, in this example a four-way intersection)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Danford with Michalakis’ technique of the request comprising at least one identifier of a geographical region. It would have been obvious to modify because doing so enables data collection from vehicles while reducing the bandwidth and storage space needed for processing and analyzing the data, as recognized by Michalakis (see at least [0002]).

Regarding Dependent Claim 4, Danford and Michalakis in combination disclose all of the limitations of Claim 1 as discussed above, and Danford additionally teaches:
wherein the request comprises at least one identifier of a road. (see at least [0024], wherein the selected geographical region where data is requested is a newly constructed roadway, and see at least [0027], wherein the subset of navigational data transmitted includes determined positions of roadway infrastructure. In combination with Michalakis’ teaching of the request comprising at least one identifier of a geographical region as discussed above in Claim 3, all of the limitations of Claim 4 are taught)

Regarding Dependent Claim 5, Danford and Michalakis in combination disclose all of the limitations of Claim 1 as discussed above, and Danford remains silent on:
wherein the request comprises a navigational information collection rate.
Michalakis teaches:
wherein the request comprises a navigational information collection rate. (see at least [0032], wherein the selection range, or subset of navigational information requested, comprises temporal selection parameters, and see at least [0032], wherein temporal selection parameters include a specific time interval each data sample is collected at, which is equivalent to a navigational information collection rate)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Danford with Michalakis’ technique of the request comprising a navigational information collection rate. It would have been obvious to modify because doing so enables data collection from vehicles while reducing the bandwidth and storage space needed for processing and analyzing the data, as recognized by Michalakis (see at least [0002]).

Regarding Dependent Claim 6, Danford and Michalakis in combination disclose all of the limitations of Claim 5 as discussed above, and Danford remains silent on:
wherein the navigational information collection rate comprises a rate of image collection for at least one camera of the host vehicle. 
Michalakis teaches:
wherein the navigational information collection rate comprises a rate of image collection for at least one camera of the host vehicle. (see at least [0016], wherein the navigational information collection rate comprises a rate of video frame collection at specified intervals, equivalent to a rate of image collection for a camera, and see at least [0070] and figure 1, wherein the sensor system 120 includes one or more cameras)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Danford with Michalakis’ technique of the request comprising an image collection rate for a camera of the vehicle. It would have been obvious to modify because doing so enables data collection from vehicles while reducing the bandwidth and storage space needed for processing and analyzing the data, as recognized by Michalakis (see at least [0002]).

Regarding Dependent Claim 7, Danford and Michalakis in combination disclose all of the limitations of Claim 1 as discussed above, and Danford additionally teaches:
wherein the navigational information is transmitted to the server via a transceiver included in the host vehicle. (see at least [0021] and figure 3, network interface 315, which transmits the sensor data to the server)

Regarding Dependent Claim 8, Danford and Michalakis in combination disclose all of the limitations of Claim 1 as discussed above, and Danford additionally teaches:
wherein the navigational information comprises location information associated with one or more landmarks. (see at least [0027], wherein the subset of navigational data transmitted includes determined location information associated with landmarks of roadway infrastructure)

Regarding Dependent Claim 9, Danford and Michalakis in combination disclose all of the limitations of Claim 1 as discussed above, and Danford additionally teaches:
wherein the navigational information comprises location information associated with one or more road features. (see at least [0027], wherein the subset of navigational data transmitted includes determined location information associated with road features including retaining walls, bridges, embankments, and roadway conditions)

Regarding Dependent Claim 10, Danford and Michalakis in combination disclose all of the limitations of Claim 1 as discussed above, and Danford additionally teaches:
the location of the host vehicle is determined at predetermined intervals of time. (see at least [0025], wherein the generated, or determined, location signal is received at period intervals from the host vehicle)

Regarding Independent Claim 11, Danford teaches:
A computer-implemented method for selectively collecting information from a host vehicle, the method comprising: (see at least figure 4)
causing collection of navigational information associated with an environment traversed by the host vehicle; (see at least [0021], wherein processing device 310 causes sensor 320 to collect sensor data, and see at least [0022], wherein sensor 320 collects navigational information associated with an environment traversed by host vehicle 110 including position, distance, and relative speed of surrounding objects and infrastructure)
storing the collected navigational information; (see at least [0028], wherein, in an embodiment, the generated/collected navigational information from sensor 320 is stored)
determining, based on an output of at least one navigational sensor, a location of the host vehicle; (see at least [0021], wherein a location of the host vehicle is determined via GPS sensor 325)
transmitting the determined location of the host vehicle to a server; (see at least [0025] and figure 4, step 410, wherein vehicle 110 containing processing device 310 transmits a location signal to the server, which contains the determined location)
receiving, from the server and in response to the transmitted determined location, a request for transmission of [*] the navigational information collected by the host vehicle, (see at least [0026] and figure 4, steps 410-415, wherein, in response to the transmitted determined location, the server 105 sends a request for transmission of navigational sensor information)
[**];
retrieving, based on the request, the [*] navigational information, (see at least [0027]-[0028] and figure 4, step 420, wherein the vehicle 110 containing processing device 310 retrieves the stored sensor data containing navigational information in response to the request)
the [*] navigational information including determined positions for recognized landmarks [***] (see at least [0027], wherein the sensor data containing navigational information includes recognized landmarks, such as walls, bridges, construction zones, etc., and their locations, and see at least [0022], wherein the sensor data containing navigational information includes determined positions for the recognized landmarks/objects)
and transmitting [*] the navigational information to the server. (see at least [0027], wherein the sensor fata containing navigational information is transmitted to server 105)
Danford remains silent on:
	[*] the navigational information being a selected subset
[**] the request identifying a category of objects;
[***] associated with the category of objects;
Michalakis teaches:
the navigational information being a selected subset (see at least [0036], wherein the navigational information transmitted by the host vehicle in response to the request is a selected data set, comprising portions of the sensor data collected (subset), and see at least [0034]-[0035], wherein the request comprises a selection range (subset) of navigational information to be transmitted. Additionally, see at least [0051] and figure 5, steps 500-514, wherein the selection range (subset of navigational information requested) is transmitted to the vehicle, and the vehicle transmits back the selected data set (subset of navigational information transmitted) in response, Additionally, see at least [0032], wherein the selection range is the subset of sensor data matching the parameters of the request for data)
the request identifying a category of objects; (see at least [0032], wherein the request contains parameters of data to be transmitted, and see at least [0043], wherein the parameters identify pedestrians crossing the street, or a category of objects. Additionally, see at least [0041], wherein the request identifies a category of objects comprising objects which can change in location over time, or objects categorized as dynamic)
associated with the category of objects; (see at least [0043], wherein the request identifies a category comprising people crossing the street, and see at least [0046]-[0048], wherein the transmitted navigational information includes sensor data containing recognized objects in the category specified)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Danford with Michalakis’ technique of requesting and transmitting a selected subset of navigational information, associated with an identified category of objects. It would have been obvious to modify because doing so enables data collection from vehicles while reducing the bandwidth and storage space needed for processing and analyzing the data, as recognized by Michalakis (see at least [0002]).

Regarding Dependent Claim 12, Danford and Michalakis in combination disclose all of the limitations of Claim 11 as discussed above, and Danford additionally teaches:
wherein the at least one navigational sensor comprises at least one of a GPS device, a speed sensor, an accelerometer, or a camera. (see at least [0022], wherein the sensor 320 includes an optical or stereo camera)

Regarding Dependent Claim 13, Danford and Michalakis in combination disclose all of the limitations of Claim 11 as discussed above, and Danford remains silent on:
wherein the request comprises at least one identifier of a geographical region. (However, Danford does teach only requesting when the vehicle is within a geographical region, see at least [0026])
Michalakis teaches:
wherein the request comprises at least one identifier of a geographical region. (see at least [0041], wherein the request comprises at least one identifier of a geographical region, in this example a four-way intersection)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Danford with Michalakis’ technique of the request comprising at least one identifier of a geographical region. It would have been obvious to modify because doing so enables data collection from vehicles while reducing the bandwidth and storage space needed for processing and analyzing the data, as recognized by Michalakis (see at least [0002]).

Regarding Dependent Claim 14, Danford and Michalakis in combination disclose all of the limitations of Claim 11 as discussed above, and Danford additionally teaches:
wherein the request comprises at least one identifier of a road. (see at least [0024], wherein the selected geographical region where data is requested is a newly constructed roadway, and see at least [0027], wherein the subset of navigational data transmitted includes determined positions of roadway infrastructure. In combination with Michalakis’ teaching of the request comprising at least one identifier of a geographical region as discussed above in Claim 3, all of the limitations of Claim 4 are taught)

Regarding Dependent Claim 15, Danford and Michalakis in combination disclose all of the limitations of Claim 11 as discussed above, and Danford remains silent on:
wherein the request comprises a navigational information collection rate.
Michalakis teaches:
wherein the request comprises a navigational information collection rate. (see at least [0032], wherein the selection range, or subset of navigational information requested, comprises temporal selection parameters, and see at least [0032], wherein temporal selection parameters include a specific time interval each data sample is collected at, which is equivalent to a navigational information collection rate)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Danford with Michalakis’ technique of the request comprising a navigational information collection rate. It would have been obvious to modify because doing so enables data collection from vehicles while reducing the bandwidth and storage space needed for processing and analyzing the data, as recognized by Michalakis (see at least [0002]).

Regarding Dependent Claim 16, Danford and Michalakis in combination disclose all of the limitations of Claim 15 as discussed above, and Danford remains silent on:
wherein the navigational information collection rate comprises a rate of image collection for at least one camera of the host vehicle. 
Michalakis teaches:
wherein the navigational information collection rate comprises a rate of image collection for at least one camera of the host vehicle. (see at least [0016], wherein the navigational information collection rate comprises a rate of video frame collection at specified intervals, equivalent to a rate of image collection for a camera, and see at least [0070] and figure 1, wherein the sensor system 120 includes one or more cameras)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Danford with Michalakis’ technique of the request comprising an image collection rate for a camera of the vehicle. It would have been obvious to modify because doing so enables data collection from vehicles while reducing the bandwidth and storage space needed for processing and analyzing the data, as recognized by Michalakis (see at least [0002]).

Regarding Dependent Claim 17, Danford and Michalakis in combination disclose all of the limitations of Claim 11 as discussed above, and Danford additionally teaches:
wherein the navigational information is transmitted to the server via a transceiver included in the host vehicle. (see at least [0021] and figure 3, network interface 315, which transmits the sensor data to the server)

Regarding Dependent Claim 18, Danford and Michalakis in combination disclose all of the limitations of Claim 11 as discussed above, and Danford additionally teaches:
wherein the navigational information comprises location information associated with one or more landmarks. (see at least [0027], wherein the subset of navigational data transmitted includes determined location information associated with landmarks of roadway infrastructure)

Regarding Dependent Claim 19, Danford and Michalakis in combination disclose all of the limitations of Claim 11 as discussed above, and Danford additionally teaches:
wherein the navigational information comprises location information associated with one or more road features. (see at least [0027], wherein the subset of navigational data transmitted includes determined location information associated with road features including retaining walls, bridges, embankments, and roadway conditions)

Regarding Dependent Claim 20, Danford and Michalakis in combination disclose all of the limitations of Claim 11 as discussed above, and Danford additionally teaches:
the location of the host vehicle is determined at predetermined intervals of time. (see at least [0025], wherein the generated, or determined, location signal is received at period intervals from the host vehicle)

Regarding Independent Claim 21, Danford teaches:
A non-transitory computer-readable medium storing instructions (see at least [0014])
that, when executed by at least one processor, (see at least [0014])
are configured to cause at least one processor to perform a method for selectively collecting information from a host vehicle. the method comprising: (see at least figure 4)
causing collection of navigational information associated with an environment traversed by the host vehicle; (see at least [0021], wherein processing device 310 causes sensor 320 to collect sensor data, and see at least [0022], wherein sensor 320 collects navigational information associated with an environment traversed by host vehicle 110 including position, distance, and relative speed of surrounding objects and infrastructure) 
storing the collected navigational information; (see at least [0028], wherein, in an embodiment, the generated/collected navigational information from sensor 320 is stored)
determining, based on an output of at least one navigational sensor, a location of the host vehicle; (see at least [0021], wherein a location of the host vehicle is determined via GPS sensor 325)
transmitting the determined location of the host vehicle to a server; (see at least [0025] and figure 4, step 410, wherein vehicle 110 containing processing device 310 transmits a location signal to the server, which contains the determined location)
receiving, from the server and in response to the transmitted determined location, a request for transmission of [*] the navigational information collected by the host vehicle, (see at least [0026] and figure 4, steps 410-415, wherein, in response to the transmitted determined location, the server 105 sends a request for transmission of navigational sensor information)
[**];
retrieving, based on the request, the [*] navigational information, (see at least [0027]-[0028] and figure 4, step 420, wherein the vehicle 110 containing processing device 310 retrieves the stored sensor data containing navigational information in response to the request)
the [*] navigational information including determined positions for recognized landmarks [***] (see at least [0027], wherein the sensor data containing navigational information includes recognized landmarks, such as walls, bridges, construction zones, etc., and their locations, and see at least [0022], wherein the sensor data containing navigational information includes determined positions for the recognized landmarks/objects)
and transmitting [*] the navigational information to the server. (see at least [0027], wherein the sensor fata containing navigational information is transmitted to server 105)
Danford remains silent on:
	[*] the navigational information being a selected subset
[**] the request identifying a category of objects;
[***] associated with the category of objects;
Michalakis teaches:
the navigational information being a selected subset (see at least [0036], wherein the navigational information transmitted by the host vehicle in response to the request is a selected data set, comprising portions of the sensor data collected (subset), and see at least [0034]-[0035], wherein the request comprises a selection range (subset) of navigational information to be transmitted. Additionally, see at least [0051] and figure 5, steps 500-514, wherein the selection range (subset of navigational information requested) is transmitted to the vehicle, and the vehicle transmits back the selected data set (subset of navigational information transmitted) in response, Additionally, see at least [0032], wherein the selection range is the subset of sensor data matching the parameters of the request for data)
the request identifying a category of objects; (see at least [0032], wherein the request contains parameters of data to be transmitted, and see at least [0043], wherein the parameters identify pedestrians crossing the street, or a category of objects. Additionally, see at least [0041], wherein the request identifies a category of objects comprising objects which can change in location over time, or objects categorized as dynamic)
associated with the category of objects; (see at least [0043], wherein the request identifies a category comprising people crossing the street, and see at least [0046]-[0048], wherein the transmitted navigational information includes sensor data containing recognized objects in the category specified)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Danford with Michalakis’ technique of requesting and transmitting a selected subset of navigational information, associated with an identified category of objects. It would have been obvious to modify because doing so enables data collection from vehicles while reducing the bandwidth and storage space needed for processing and analyzing the data, as recognized by Michalakis (see at least [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180196437 A1 is directed to the use of heuristics to reduce the extent of transmitted data from a vehicle to a server requesting data, including limiting transmitted data to types of data, types of objects detected, objects detected within a certain distance, etc.
 US 20180261020 A1 is directed to the use of prioritization to maximize the utility of the subset of data transmitted from a vehicle to a server in response to a data request, wherein prioritization selects particular object classes, sensor sampling frequencies, sensor types, etc. to include in the subset of data transmitted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667